Citation Nr: 0006743	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  92-20 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
bipolar disorder.

2.  Entitlement to a rating in excess of 30 percent for 
asthma with obstructive disease.

3.  Entitlement to a rating in excess of 20 percent for 
sensory nerve entrapment of the right upper extremity.

4.  Entitlement to a rating in excess of 20 percent for 
peripheral neuropathy of the left upper extremity.

5.  Entitlement to a rating in excess or 10 percent for 
headaches.

6.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity.

7.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
August 1991.

This case was previously before the Board of Veterans' 
Appeals (Board) in October 1994 at which time it was 
remanded for further development.  Following that 
development, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California assigned 
the following ratings, effective August 28, 1991, the date 
after the veteran's discharge from service:  Bipolar 
disorder, 50 percent; asthma with obstructive disease, 30 
percent; sensory nerve entrapment of the right upper 
extremity, 20 percent; peripheral neuropathy of the left 
upper extremity, 20 percent; headaches, 10 percent; 
peripheral neuropathy of the right lower extremity, 10 
percent; and peripheral neuropathy of the left lower 
extremity, 10 percent.  Thereafter, the case was returned 
to the Board for further appellate action.

The issue of entitlement to a rating in excess of 50 
percent for bipolar disorder is the subject of a remand at 
the end of this decision.



FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal, other than the appeal for a 
higher rating for the service-connected bipolar disorder, 
has been obtained by the RO.

2.  The veteran's asthma with obstructive disease, which 
requires daily inhalational therapy, is manifested 
primarily by excerbations more than one week apart with no 
more than moderate dyspnea between exertions and an FVC of 
87.9 percent and an FEV1/FVC of 64 percent.

3.  The veteran's sensory nerve entrapment of the right 
upper extremity, manifested primarily by a mild impairment 
of movement of the right hand and minimal sensory deficits, 
is productive of no more than mild incomplete paralysis.

4.  The veteran's peripheral neuropathy of the left upper 
extremity, manifested primarily by minimal sensory 
deficits, is productive of no more than mild incomplete 
paralysis.

5.  The veteran's headaches are manifested by less than 
characteristic prostrating attacks occurring an average 
once a month over the last several months.

6.  The veteran's peripheral neuropathy of the right lower 
extremity, manifested primarily by sensory deficits, is 
productive of no more than mild incomplete paralysis.

7.  The veteran's peripheral neuropathy of the left lower 
extremity, manifested primarily by sensory deficits, is 
productive of no more than mild incomplete paralysis.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
asthma with obstructive disease have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, and 4.97, Diagnostic Code 6602 (1991)(as amended 
by 61 Fed. Reg. 46720 (1996) (now codified at 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1999)).

2.  The criteria for a rating in excess of 20 percent for 
sensory nerve entrapment of the right upper extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, and 4.124a, Diagnostic Code 
8513 (1999).

3.  The criteria for a rating in excess of 20 percent for 
peripheral neuropathy of the left upper extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, and 4.124a, Diagnostic Code 
8513 (1999).

4.  The criteria for a rating in excess of 10 percent for 
headaches have not been met. 38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, and 4.124a, 
Diagnostic Code 8100 (1999).

5.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, and 4.124a, Diagnostic Code 
8520 (1999).

6.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, and 4.124a, Diagnostic Code 
8520 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims of entitlement to higher evaluations for her 
service-connected disabilities are plausible and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim). 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in 
earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to the 
disability.  

In an initial rating award, dated in January 1992, the RO 
in Winston Salem, North Carolina, granted entitlement to 
service connection for the disabilities at issue.  As held 
in AB v. Brown, 6 Vet. App. 35, 38 (1993), "on a claim for 
an original or an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation."  When an initial 

rating award is at issue, a practice known as "staged" 
ratings may apply.  That is, at the time of an initial 
rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

I.  Asthma

At the outset of the veteran's claim, bronchial asthma was 
rated in accordance with 38 C.F.R. § 4.97, Diagnostic Code 
6602 (1991).  Under that code, a 30 percent evaluation was 
warranted for moderate impairment, manifested by rather 
frequent asthmatic attacks (separated by only 10 to 14 day 
intervals) with moderate dyspnea on exertion between 
attacks.  A 60 percent rating was warranted for severe 
impairment, manifested by frequent attacks of asthma (one 
or more attack weekly) and marked dyspnea on exertion 
between attacks with only temporary relief by medication.  
In such cases, more than light manual labor was precluded.  
A 100 percent rating was warranted for pronounced 
impairment manifested by asthmatic attacks very frequently 
with severe dyspnea on slight exertion between attacks and 
with marked loss of weight or other evidence of severe 
impairment of health.  In the absence of clinical findings 
of asthma at the time of the examination, a verified 
history of asthmatic attacks had to be of record.

During the course of the appeal, VA issued changes with 
respect to the criteria for rating respiratory disability.  
61 Fed. Reg. 46720 (1996) (now codified at 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1999)).  Those changes were 
effective October 7, 1996, and were considered by the RO.  
The Board will consider the claim for an increased rating 
for asthma under both sets of regulations.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), VA O.G.C. Prec. 
Op. No. 11-97 (Mar. 25, 1997).

Under the revised criteria for evaluating bronchial asthma, 
a 30 percent rating is warranted when the FEV-1 is 56- to 
70-percent of predicted, or; the FEV-1/FVC is 56 to 70 
percent, or; daily inhalational or oral bronchodilator 
therapy is required, or; inhalational anti-inflammatory 
medication is required.  A 60 percent rating is warranted 
when the FEV-1 is 40- to 55-percent of predicted, or; the 
FEV-1/FVC is 40 to 55 percent, or; at least monthly visits 
to a physician are required for the care of exacerbations, 
or; when intermittent (at least three per year) courses of 
systemic (oral or parenteral) corticosteroids are required.  
A 100 percent rating is for assignment when the FEV-1 is 
less than 40-percent of predicted, or; the FEV-1/FVC is 
less than 40 percent, or; when there is more than one 
attack per week with episodes of respiratory failure, or; 
when daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications are 
required.  In the absence of clinical findings of asthma at 
the time of examination, a verified history of asthmatic 
attacks must be of record.  38 C.F.R. § 4.97, Diagnostic 
Code 6602.  

The veteran reports frequent exacerbations of bronchial 
asthma necessitating treatment in the emergency room.  The 
clinical records dating back to service, however, do not 
show the interval between attacks to be any less than 10 
days, nor do they show any more than moderate dyspnea 
between attacks.  Indeed, during the year prior to the 
veteran's separation from service, there is evidence of 
only 2 exacerbations (November and December 1990).  Since 
service, the records show approximately 3 exacerbations 
(October 1995, December 1996, and March 1997) and no more 
than moderate dyspnea between attacks.  As noted above, 
such infrequent attacks do not meet the former criteria for 
a rating in excess of 30 percent.  

As to the new criteria for rating asthma, the Board notes 
that the veteran requires daily inhalational therapy.  
Despite that therapy, recent (November 1997) pulmonary 
function tests show an FVC of 87.9 percent of predicted and 
an FEV1/FVC of 64 percent, prior to the administration of 
bronchodilators.  Clearly, those findings do not meet the 
new criteria of a rating in excess of 30 percent.  
Moreover, there is no evidence since October 1996 that the 
veteran requires monthly visits to a physician for the 
treatment of asthma or that she requires intermittent 
courses of treatment with corticosteroids.  Accordingly, 
there is also no basis for a rating in excess of 30 percent 
for asthma under the new criteria.
In arriving at this decision, the Board notes that since 
service, the veteran's asthma has demonstrated essentially 
the same level of severity.  Therefore, there is no 
requirement to apply the principle of staged ratings noted 
in Fenderson.

II.  Sensory Nerve Entrapment of the Right Upper Extremity 
and
Peripheral Neuropathy of the Left Upper Extremity

When rating the veteran's upper extremities, it is 
important to note whether the veteran is right-handed or 
left-handed; that is, it is necessary to determine which is 
the major upper extremity.  Such a distinction is relevant 
to the assignment of the proper rating.  38 C.F.R. § 4.69.  
In this case, the record shows that the veteran is right-
handed.

The peripheral neuropathy of the veteran's upper 
extremities is rated in accordance with 38 C.F.R. § 4.124a, 
Diagnostic Code 8513.  The following percentage ratings are 
warranted for the degree of severity indicated:  Mild 
incomplete paralysis - 20 percent, major or minor upper 
extremity; moderate incomplete paralysis - 30 percent, 
minor and 40 percent, major; severe incomplete paralysis - 
60 percent minor and 70 percent, major; and complete 
paralysis - 80 percent, minor and 90 percent, major. 

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due 
to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild or at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement; when bilateral, combine with the 
application of the bilateral factor.  38 C.F.R. § 4.26 
(1999).

The service medical records show that the veteran was 
treated on several occasions for complaints of tingling and 
numbness in her upper extremities, the last time in May 
1991.  At that time, she complained of tingling and 
numbness from the hands to her elbows, bilaterally and an 
occasional weak grip.  It was noted that the neurology 
service had not found anything and that despite her 
complaints, the sharp/dull sensation was intact in her 
hands and arms.  

There is no evidence that the veteran has been treated for 
peripheral neuropathy since her discharge from service.  VA 
neurologic examinations in October 1991, September 1997, 
and March 1998, show continuing complaints of tingling and 
numbness in the upper extremities, most recently involving 
numbness in the 3rd to 5th fingers on the right.  However, 
other than a mild problem with movement of the right hand 
and minimal sensory deficits to pinprick and touch in a 
glove distribution, there are no manifestations associated 
with the veteran's service-connected neurologic 
disabilities of either upper extremity.  Indeed, the 
veteran reportedly has no difficulty with fine motor 
movements, and her muscle tone, bulk, strength are normal.  
Moreover, there is no evidence of any deficits in her 
reflexes, and her rapid alternating movements are good.  
Although semi-annual monitoring by the neurology service 
has been recommended, no treatment has been recommended.

Inasmuch as the neurologic deficits in the veteran's upper 
extremities are mild and primarily sensory in nature, there 
is no schedular basis for a rating in excess of 20 percent 
for either upper extremity.  The recorded complaints and 
clinical findings have been generally consistent since 
service, and the most recent examiner concluded that that 
condition had remained stable, most likely since 1991.  
Thus, there is also no basis for implementing the practice 
of staged ratings.

III.  Headaches

The veteran's headaches are ratable by analogy to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  Under that code, a 10 
percent rating is warranted for characteristic prostrating 
attacks averaging one in two months over the last several 
months.  A 30 percent rating is warranted when there are 
characteristic prostrating attacks occurring an average of 
once a month over the last several months.  A 50 percent 
rating is warranted for very frequent completely 
prostrating and prolonged attacks which are productive of 
severe economic inadaptability.

The service medical records show that the veteran was last 
treated for headaches in September 1988.  At that time, the 
assessment was tonsillitis versus pharyngitis.

During the October 1991 VA examination, the veteran 
reported a several year history of severe global headaches, 
worse with tension.  The relevant diagnosis was tension 
headaches.  

Although the veteran reports a history of headaches several 
times a week, the clinical record does not substantiate 
such frequency.  VA outpatient treatment records, dated 
since service, show that she has complained of headaches on 
only three occasions (August 1993, November 1996, and 
January 1997).  During a February 1997, ear, nose, and 
throat consultation, the diagnosis was rule out sinusitis.  
Moreover, the report of the September 1997 VA examination 
suggests that such headaches are neither disabling nor 
frequent.  Absent any competent evidence of characteristic 
prostrating attacks occurring an average of once a month 
over the last several months, there is no schedular basis 
for a rating in excess of 10 percent.

Again, the evidence shows that the frequency and severity 
of the veteran's headaches has been essentially stable.  
Accordingly, the principle of staged ratings is not for 
application.

IV.  Peripheral Neuropathy of the Lower Extremities

Paralysis of the lower extremities is rated in accordance 
38 C.F.R. § 4.124a, Diagnostic Code 8520, the code 
governing paralysis of the sciatic nerve.  Under that code, 
a 10 percent rating is warranted for mild incomplete 
paralysis, and a 20 percent rating is warranted for 
moderate incomplete paralysis.  A 40 percent rating is 
warranted for moderately severe incomplete paralysis of the 
sciatic nerve, while a 60 percent rating is warranted for 
severe incomplete paralysis with marked muscular atrophy.  
An 80 percent rating is warranted for complete paralysis in 
which the foot dangles and drops; there is no active 
movement possible of the muscles below the knee, and 
flexion of the knee is weakened or, very rarely, lost.

The service medical records show that the veteran was 
treated for complaints of tingling and numbness of the 
lower extremities, the last time in May 1991.  She reported 
such sensations on the bottoms of her feet and the tops of 
her toes and perspiration in the same area.  During a 
medical board examination in May and June 1991, a history 
was noted of peripheral neuropathy of both feet, etiology 
unknown, dating back to 1982.  The medical board stated 
that it was not incapacitating.  

Since service, the veteran has not been treated for 
peripheral neuropathy of either lower extremity.  During 
the VA examinations in October 1991, September 1997, and 
March 1998, she continued to report intermittent tingling 
and numbness in the lower extremities, at least, by 
history.  Although she demonstrates mild sensory deficits 
in her feet and legs, she maintains good strength and motor 
function, and there is no evidence of any deficits in her 
reflexes or coordination.  Indeed, there is no evidence of 
more than mild peripheral neuropathy, and none of the 
examiners have so found.  Accordingly, there is no 
schedular basis for a rating in excess of 10 percent for 
either lower extremity.  The recorded complaints and 
clinical findings have been generally consistent since 
service, and the most recent examiner concluded that that 
condition had remained stable, most likely since 1991.  
Thus there is also no basis for implementing the practice 
of staged ratings.

V.  Extraschedular Considerations

The Board has considered the possibility of referring this 
case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating 
commensurate with the average earning capacity impairment 
due exclusively to the veteran's service-connected asthma 
with obstructive disease, nerve entrapment of the right 
upper extremity, peripheral neuropathy of the left upper 
extremity, peripheral neuropathy of the right lower 
extremity, peripheral neuropathy of the left lower 
extremity, or headaches.  The governing norm in these 
exceptional cases is:  A finding that the case presents 
such an exceptional or unusual disability picture, with 
such related factors as marked interference with employment 
or frequent periods of hospitalization, as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).  

There is, however, no documentation of work missed by the 
veteran or of termination from employment, mutual or 
otherwise, because of any of the foregoing disabilities.  
Moreover, there is no evidence that she has required 
frequent hospitalization for any of those disabilities.  In 
essence, the record shows that the manifestations of that 
disability are those contemplated by the current 
evaluations.  It must be emphasized that disability ratings 
are not job-specific.  They represent as far as can 
practicably be determined the average impairment in earning 
capacity as a result of diseases or injuries encountered 
incident to military service and their residual conditions 
in civilian occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several 
grades of disability.  38 C.F.R. § 4.1.  Absent evidence to 
the contrary, the Board finds no reason for referral of 
this case to the Director of VA Compensation and Pension 
purposes for a rating outside the regular schedular 
criteria.


ORDER

Entitlement to a rating in excess of 30 percent for asthma 
is denied.

Entitlement to a rating in excess of 20 percent for sensory 
nerve entrapment of the right upper extremity is denied.
Entitlement to a rating in excess of 20 percent for 
peripheral neuropathy of the left upper extremity is 
denied.

Entitlement to a rating in excess or 10 percent for 
headaches is denied.

Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity is 
denied.

Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity is 
denied.


REMAND

Finally, the veteran seeks entitlement to a rating in 
excess of 50 percent for her service-connected psychiatric 
disorder, currently identified as bipolar disorder.  In 
particular her representative maintains that she is 
unemployable due to that disability.  

At the outset of the veteran's claim, bipolar disorder was 
rated in accordance with 38 C.F.R. § 4.132, Diagnostic Code 
9206 (1990).  During the course of the appeal, VA issued 
changes with respect to the criteria for rating mental 
disorders.  61 Fed.Reg. 52695-52702 (1996) (now codified at 
38 C.F.R. § 4.130 (1999)).  Those changes were effective 
November 7, 1996.  Under the new regulations, bipolar 
disorder is rated in accordance with 38 C.F.R. § 4.130, 
Diagnostic Code 9432.  The RO has correctly considered the 
claim for a higher evaluation under both sets of 
regulations.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), VA O.G.C. Prec. Op. No. 11-97 (Mar. 25, 1997).

Outpatient treatment records show that the veteran has been 
followed for her psychiatric disability through the VA 
medical center (MC) in Los Angeles.  There are indications 
that there may have been a change in diagnosis with respect 
to that disorder.  38 C.F.R. § 4.13 (1999).  The last 
record of such treatment, dated in April 1997, indicates 
that the veteran was scheduled for further psychiatric 
care.

The evidence dated since service shows variously that the 
veteran has been employed as a clerk/typist/receptionist at 
USDA since 1992 or 1994 (see, e.g., VA Form 21-2545's, 
dated in June 1996 and November 1997); that her psychiatric 
disability is productive of severe industrial impairment 
and that she has been employed on a part-time basis (see, 
e.g., VA examination report, dated in September 1997); and 
that she is unemployed and/or unemployable (see, e.g., VA 
examination report, dated in November 1996 and VA Form 21-
2545, dated in November 1997).  The veteran's employment 
records have not been associated with the claims folder.

In light of the foregoing, the Board is of the opinion that 
additional development of the record is necessary prior to 
further appellate consideration.  Accordingly, the case is 
remanded to the RO for the following actions:

1.  The RO should request the veteran 
to provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issue of 
entitlement to a higher rating for her 
service-connected psychiatric 
disability.  After obtaining any 
necessary authorization, the RO should 
request copies of all indicated records 
not currently on file directly from the 
providers.  This should include, but 
not be not limited to, reports of 
psychiatric outpatient treatment at the 
Los Angeles VAMC, dated since April 
1997.  The RO should request that the 
veteran also provide any additional 
relevant medical records she may 
possess.  Failures to respond or 
negative replies to any request should 
be noted in writing and associated with 
the claims folder.

2.  The RO should request that the 
veteran provide the names and addresses 
and dates of employment for all 
employers she has had since service.  
After acquiring all necessary 
authorization from the veteran, the RO 
should contact all past and present 
employers (including specifically the 
U.S.D.A.) and request copies of any 
records associated with time lost or 
other job-related difficulty associated 
with her service-connected psychiatric 
disability.  Such documents should 
include, but are not limited to, 
medical records; attendance records, 
including reasons for absences; 
performance reports; reports of 
disciplinary action; counseling 
statements; client/customer letters; 
reports of workman's compensation 
claims or claims for other disability 
benefits; reports of vocational 
rehabilitation or training; and reports 
of state and/or union involvement.  If 
the employer does not have such 
documents, the RO should request that 
the employer provide a statement on 
business letterhead stationary 
addressing the foregoing concerns.  
Failures to respond or negative replies 
to any request should be noted in 
writing in the claims folder.

3.  The RO should also schedule the 
veteran for a psychiatric examination 
by an examiner who has not seen her 
previously.  The purpose is to 
determine the severity of her service-
connected psychiatric disability, 
currently identified as bipolar 
disorder.  All indicated tests and 
studies should be performed, and any 
indicated consultations should be 
scheduled.  The claims folder must be 
made available to the examiner so that 
the medical history may be reviewed.  
The examiner should indicate whether 
there has been any change in diagnosis 
of the service-connected psychiatric 
disability.  38 C.F.R. § 4.13.  With 
respect to each of the symptoms 
identified in the new criteria for 
evaluating mental disorders, the 
examiner should indicate whether such 
symptom is a symptom of the veteran's 
service-connected psychiatric disorder.  
To the extent possible, the 
manifestations of the veteran's 
service-connected psychiatric disorder 
should be distinguished from those of 
any other psychiatric disorder found to 
be present.  The examiner should 
provide a global assessment of 
functioning score (GAF) based upon the 
service-connected disorder and provide 
an explanation of the significance of 
the score assigned.  The examiner 
should also provide an opinion 
concerning the degree of social and 
industrial impairment resulting from 
that disorder, to include whether it 
renders the veteran unemployable.  The 
rationale for all opinions expressed 
should be provided.

4.  When the requested actions have 
been completed, the RO should undertake 
any other indicated development and 
then readjudicate the issue of 
entitlement to a rating in excess of 50 
percent for the veteran's service-
connected psychiatric disability.  In 
so doing, the RO should consider the 
November 1996 changes in the criteria 
for rating mental disorders.  It should 
also consider whether the principle of 
"staged" ratings is applicable.  
Fenderson.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, she and her 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of the claim for a rating in excess of 50 
percent for her service-connected psychiatric disability.  
The veteran need take no action until she is notified.  It 
must be emphasized, however, that she does have the right 
to submit any additional evidence and/or argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-373 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

